                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


JOHN DAVID COBOS,

               Plaintiff,

vs.                                                   No. CV 18-00160 MV/SCY


WARDEN BETTY JUDD,
ALL OF HER SECURITY, and
MEDICAL STAFF/RESPONSIBLE AS
“PERSONS” WHO ARE LIABLE FOR
THEIR ACTIONS

               Defendants.


                            MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on the Prisoner Civil Rights Complaint filed by

Plaintiff John David Cobos, on February 16, 2018. (Doc. 1). The Court dismisses this case without

prejudice for failure to comply with statutes and Court Orders and failure to prosecute.

       Plaintiff John David Cobos filed this civil rights case under 42 U.S.C. Section 1983 on

February 16, 2018. Plaintiff neither paid the $400.00 filing fee nor submitted an application to

proceed without prepayment of fees or costs pursuant to 28 U.S.C. Section 1915. On February 22,

2018, the Court ordered Plaintiff to cure this deficiency within 30 days by either paying the

$400.00 filing fee or submitting an application to proceed in forma pauperis. (Doc. 2). The Order

advised Plaintiff that, if he failed to cure the deficiency within the 30-day time-period, the Court

could dismiss this proceeding without further notice. (Doc. 2 at 1). The Court also sent Plaintiff

the forms for submitting an application under Section 1915. (Doc. 2 at 2). More than 30 days

elapsed after entry of the Court’s Order to Cure Deficiency and Plaintiff did not pay the $400 filing



                                                 1 
                                                   
fee, submit an application to proceed under Section 1915, or otherwise respond to the Court’s

February 22, 2018 Order.

       The Court entered its first Order to Show Cause on March 30, 2018. (Doc. 4). The Order

to Show Cause directed that Plaintiff show cause within 30 days why the case should not be

dismissed for failure to pay the filing fee, submit the application to proceed, or respond to the

Court’s Order to Cure. (Doc. 4). On April 4, 2018, Cobos filed an Application to Proceed in the

District Court Without Prepaying Fees and Costs. (Doc. 5). The Court then quashed the Order to

Show Cause, granted Cobos leave to proceed without prepayment of fees or costs, and ordered

Cobos to make an initial partial payment under Section 1915(b) on April 11, 2018. (Doc. 6). The

April 11, 2018 Order directed Cobos to pay the initial partial payment of $18.80 or demonstrate

why he should be relieved of the obligation to make the payment within 30 days of entry of the

Order. (Doc. 6).

       More than 30 days elapsed after entry of the April 11, 2018 Order, and Plaintiff Cobos did

not pay the initial partial payment or otherwise respond to the Order. The Court entered a Second

Order to Show Cause on June 14, 2018. (Doc. 7). The Second Order directed Plaintiff Cobos to

show cause why the case should not be dismissed for his failure to make the initial partial payment

required by Section 1915(b) and the Court’s April 11, 2018 Order. (Doc. 7). On June 27, 2018,

Plaintiff Cobos filed a letter response to the Second Order to Show Cause. (Doc. 8). Plaintiff’s

Response argued that his April 14, 2018 Application to Proceed was timely. (Doc. 8 at 1). It is

clear from the Court’s April 11, 2018 Order granting the Application to Proceed that the Court did

not question the timeliness of the Application. Cobos’ June 27, 2018 letter is not responsive to the

Court’s June 14, 2018 Second Order to Show Cause and does not explain why Cobos has not paid

the initial partial payment required by the April 11, 2018 Order.



                                                 2 
                                                   
       When a prisoner is granted leave to proceed in forma pauperis, Section 1915 provides:

       “The court shall assess and, when funds exist, collect, as a partial payment
       of any court fees required by law, an initial partial filing fee of 20 percent
       of the greater of (A) the average monthly deposits to the prisoner’s account;
       or (B) the average monthly balance in the prisoner’s account for the 6-month
       period immediately preceding the filing of the complaint or notice of appeal.”

28 U.S.C. § 1915(b)(1) (emphasis added). Plaintiff’s six-month inmate account statement shows

that Plaintiff had an account balance sufficient to pay the initial partial payment. (Doc. 5 at 3-4).

Plaintiff Cobos has not paid the $18.80 initial partial payment or shown cause why he should be

relieved of the obligation to pay.

       The Court’s April 11, 2018 and June 14, 2018 Orders both directed Plaintiff Cobos to make

the required partial payment under Section 1915(b)(1) or show cause why the payment should be

excused. (Doc. 6, 7). Plaintiff Cobos has failed to make the initial partial payment and to comply

with the Court’s Orders. The Court may dismiss an action under Rule 41(b) for failure to prosecute

or to comply with statutes, the rules of civil procedure, or court orders. See Olsen v. Mapes, 333

F.3d 1199, 1204, n.3 (10th Cir. 2003). The Court will dismiss this case for Plaintiff’s failure to

comply with Section 1915(b) and the Court’s April 11, 2018 and June 14, 2018 Orders and for

failure to prosecute this proceeding.

       IT IS ORDERED that Prisoner Civil Rights Complaint filed by Plaintiff John David

Cobos, on February 16, 2018. (Doc. 1) is DISMISSED without prejudice under Rule 41(b) of the

Federal Rules of Civil Procedure for failure to comply with 28 U.S.C. Sections 1914 and 1915,

failure to comply with the Court’s April 11, 2018 Order and June 14, 2018 Second Order to Show

Cause, and failure to prosecute this case.



                                              __________________________________
                                              UNITED STATES DISTRICT JUDGE 

                                                 3 
                                                   
